Montgomery, J.
This is a prosecution under section 2 •of ordinance 9 of the village of Vicksburg, which pro-vid'es that—
“ Any assemblage of persons, in any place in said village, engaged in any noisy, boisterous, contentious, or ■quarrelsome language or strife, or who shall be fighting ■or quarreling thereat, shall be deemed, and is hereby ■declared, a disorderly assemblage.”
On the trial, the testimony tended to show that the *553alleged disorderly assemblage was in the saloon of Howard & Wineberg in said village; and respondent insisted, and insists here, that section 2, above quoted, does not apply to assemblages of persons in a saloon, the precise contention being that section 2 is limited in its scope by .section 1, which provides—
“That every assemblage of persons in any street, lane, •alley, or public place in said village of Vicksburg, and upon any sidewalk or cross-walk thereof, and upon the street corners, and in -front of or adjacent to any of the •churches, hotels, business houses, or public buildings in the said village, engaged in noisy, boisterous, contentious language or conduct^ shall be deemed a disorderly assemblage.”
Ve do not think that section 2 is limited in its scope by section 1. If it were, section 2 would be apparently unnecessary.
It is also suggested that, unless section 2 is limited in its scope to public places, such as are enumerated in section 1, it is unconstitutional; but what provision of the ■Constitution it is claimed to infringe is not pointed out, .and none with which it is in conflict occurs to us.
It is also objected that the circuit judge permitted the prosecutor to cross-examine the respondent, when upon the .stand, as to facts occurring after he had left the saloon. The -inquiry related to the subject of whether the respond•ent was attempting to follow up the parties with whom he was engaged in the quarrel -in the saloon, and bore upon the question of motive.
Complaint is also made of a portion of the charge in which the judge instructed the jury that—
“If the defendant, Briggs, was engaged in fighting and ■quarreling with one Barnhart, and used loud and boisterous or profane language, respondent would be guilty, •without regard to who was the aggressor.”
But this is not a fair statement of the charge of the *554court, for he charged, in connection with these instructions,, as follows:
“If, on the other hand, what he [referring to respondent] claims is true, and what has been testified to by himself and his witnesses, and that all he did was to act in self-defense; that he used no vile and opprobrious language towards Barnhart on the occasion in which a disagreement, arose as to whether Briggs was wrong or Barnhart was wrong; if a disagreement arose, and Barnhart was the-aggressor, and that all Briggs did was to defend himself, —then he could not b'e convicted, although his defending himself would be technically fighting the other party."
We think the points of error relied upon were not well assigned.
The conviction will be affirmed.
The other Justices concurred.